DRIVE SYSTEM HEALTH MONITOR



FIRST OFFICE ACTION


DRAWINGS

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include element number 500 which is set forth at page 14, paragraph 51 of the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they (see Figure 6) include the element number 600 which is not set forth in the specification.
The Examiner believes that element number 500 in the specification should be changed to 600 to overcome these drawing objections.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

“Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

TITLE

The title is objected to because it is not clearly descriptive of the claimed invention.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 8, 9, 11, 14, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erlund et al. (2016/0010494).


With respect to independent claims 1 and 14, Erlund et al. set forth a drive system of a gas turbine engine and a corresponding method of monitoring the drive system, the drive system and method comprising:
a first drive shaft (30) and a second drive shaft (34) operable to rotate within the gas turbine engine;
a first sensor (52) operable to detect rotation of the first drive shaft (Fig. 2);
a second sensor (52) operable to detect rotation of the second drive shaft (Fig. 2); and
a processing system (84) coupled to the first sensor and the second sensor (Fig. 2), the processing system operable to determine a timing variation based on output of the first sensor and output of the second sensor (page 2, paragraphs 67-68), determine a torsional deflection (ie. twist) between the first drive shaft and the second drive shaft based on the timing variation (page 2, paragraphs 69-71), and detect a health status of the drive system based on the torsional deflection (ie. determining the condition of a rotating shaft of the drive system by determining the shaft stiffness).

With respect to claims 2 and 15, Erlund et al. set forth that the processing system is operable to perform a frequency domain analysis based on output of the first sensor and identify a dominant mode as a shaft frequency of the first drive shaft and a lower amplitude frequency domain component as a torsional mode of the first drive shaft (see abstract).

With respect to claims 4 and 17, Erlund et al. set forth that the processing system is operable to perform a frequency domain analysis based on output of the second sensor and 

identify a dominant mode as a shaft frequency of the second drive shaft and a lower amplitude frequency domain component as a torsional mode of the second drive shaft (see abstract).

With respect to claims 6 and 19, Erlund et al. set forth that the processing system (84) is operable to track the timing variation between a first position indicator (48) associated with the first drive shaft (30) and a second position indicator (50) associated with the second drive shaft (34).

With respect to independent claim 8, Erlund et al. set forth that a gas turbine engine comprising:
a first drive shaft (30) operable to drive a fan (14) of the gas turbine engine;
a second drive shaft (34) operable to be driven by a turbine (26) of the gas turbine engine;
a fan drive gear system (16/32) coupled to the first drive shaft and the second drive shaft;
a first sensor (52) operable to detect rotation of the first drive shaft (Fig. 2);
a second sensor (52) operable to detect rotation of the second drive shaft (Fig. 2); and
a processing system (84) coupled to the first and second sensors (Fig. 2), the processing system operable to determine a timing variation based on output of the first sensor and output of the second sensor (page 2, paragraphs 67-68), determine a torsional deflection (ie. twist) between the first drive shaft and the second drive shaft based on the timing variation (page 2, paragraphs 69 -71), and detect a health status of the gas turbine engine based on the torsional deflection (see determining the condition of a rotating shaft of the drive system by determining the shaft stiffness).

With respect to claim 9, Erlund et al. set forth that the processing system is operable to perform a frequency domain analysis based on output of the first sensor and identify a dominant mode as a shaft frequency of the first drive shaft and a lower amplitude frequency domain component as a torsional mode of the first drive shaft (see abstract).

With respect to claim 11, Erlund et al. set forth that the processing system is operable to perform a frequency domain analysis based on output of the second sensor and identify a dominant mode as a shaft frequency of the second drive shaft and a lower amplitude frequency domain component as a torsional mode of the second drive shaft (see abstract).

Allowable Subject Matter

Claims 3, 5, 7, 10, 12, 13, 16, 18, and 20 are objected to as being dependent upon a rejected base independent claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claims 3, 5, 10, 12, 16, and 18, the prior art fails to teach or suggest that trending of the torsional mode is determined based on an operating mode of the gas turbine engine wherein the operating mode is identified by using the shaft frequency.

With respect to claims 7, 13, and 20, the prior art fails to teach or suggest that a drive gear system is coupled between the first drive shaft and the second drive shaft, and that the 

health status identifies whether a fault condition of the drive gear system is detected based on the torsional deflection.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








/Eric S. McCall/Primary Examiner
Art Unit 2856